Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
When considered as a whole, and in light of the specification, claims 1-20 are allowable over the art of record.


Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


The following is an examiner’s statement of reasons for allowance: 
As to claim 1:
The closest prior art of Hsu et al. 20140337768 (hereinafter Hsu) teaches a method comprising: 
providing, in a design environment, a first user interface for selecting a view for a first master (e.g., a container or web page)(¶ [0060]) (e.g., masters can be selected from an interface and dragged into a design), 
the first user interface displaying a first plurality of selectable views  (e.g.,. dimension specification) (¶ [0073]) (e.g., a user can select between all available single-dimension editing modes by selecting different dimension specifications in dimension specification interface 204.);
receiving, using the first user interface, a first view selection for the first master (¶ [0073]) (e.g., by selecting the Default button, the user will enter a single dimension editing mode directed towards editing the default dimension version. Likewise, by selecting the Smart Phone button, the user will enter a single dimension editing mode directed towards editing the Smart Phone dimension version), 
the first view selection selecting a first view from the first plurality of selectable views (¶ [0073]) (e.g., by selecting the Default button, the user will enter a single dimension editing mode directed towards editing the default dimension version. Likewise, by selecting the Smart Phone button, the user will enter a single dimension editing mode directed towards editing the Smart Phone dimension version);
adding, in the design environment, a first instance of the first master to a second master (¶ [0061]) (e.g., an instance of the master can be added to various pages in the design);

i) selecting a view for the second master ¶ [0066] (e.g. Then in step 807, different characterizations are accepted for the widget that was added in step 806. The different characterizations can be applied to create different states for the widget that are associated with different dimension versions.), 
and ii) selecting an instance view for the first instance of the first master (e.g., The master can then be viewed by the user and the user can chose to specify a second characterization to the same container widget. In step 804, an instance of the master can be added to various pages in the design), 

displaying a second plurality of selectable views for the second master (e.g. Then in step 807, different characterizations are accepted for the widget that was added in step 806. The different characterizations can be applied to create different states for the widget that are associated with different dimension versions.) and 
displaying the first plurality of selectable views for the first instance of the first master (e.g., The master can then be viewed by the user and the user can chose to specify a second characterization to the same container widget. In step 804, an instance of the master can be added to various pages in the design).
Hsu fails to specifically show: providing, in the design environment, the second user interface for both steps i and ii above, as well as the second user interface displaying first and second plurality of views for first and second masters, respectively.

As to claim 14:
The closest prior art of Hsu teaches a method comprising: 
placing, using a user interface of one or more user interfaces, a first instance of a first master in a second master (¶ [0061]) (e.g., an instance of the master can be added to various pages in the design);
displaying, in a design environment, a plurality of selectable instance views for the first instance of the first master using a user interface of the one or more user interfaces (e.g., a container or web page)(¶ [0060]) (e.g., masters can be selected from an interface and dragged into a design);
receiving, using a user interface of the one or more user interfaces, a first instance view selection (¶ [0073]) (e.g., by selecting the Default button, the user will enter a single dimension editing mode directed towards editing the default dimension version. Likewise, by selecting the Smart Phone button, the user will enter a single dimension editing mode directed towards editing the Smart Phone dimension version), 
the first instance view selection selecting a first instance view of the first master for the first instance of the first master (¶ [0073]) (e.g., by selecting the Default button, the user will enter a single dimension editing mode directed towards editing the default dimension version. Likewise, by selecting the Smart Phone button, the user will enter a single dimension editing mode directed towards editing the Smart Phone dimension version);


receiving, using a user interface of the one or more user interfaces, a second instance view selection of the plurality of selectable instance views, the second instance view selection selecting a second instance view of the first master for the first instance of the first master (¶ [0073]) (e.g., by selecting the Default button, the user will enter a single dimension editing mode directed towards editing the default dimension version. Likewise, by selecting the Smart Phone button, the user will enter a single dimension editing mode directed towards editing the Smart Phone dimension version).
Hsu fails to specifically show:
displaying, in the design environment, the first instance of the first master within the second master, 
the first instance of the first master being displayed in accordance with the first instance view of the first master;
and displaying, in the design environment, the first instance of the first master within the second master, the first instance of the first master being displayed in accordance with the second instance view of the first master.

As to dependent claims 2-13, 15-20:
These claims depend from allowable claims 1, 14, respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/2/2022